



EXHIBIT 10.1

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

WHEREAS, New Millennium Capital Partners II, LLC (“NMCP”) and AJW Partners, LLC
(“AJWP,” collectively with NMCP, “Plaintiffs”) entered into a Securities
Purchase Agreement with Sitestar Corporation (“SYTE”) on or about May 11, 2000;
and

WHEREAS, pursuant to the Securities Purchase Agreement, NMCP and AJWP each
purchased a 12% Secured Convertible Debenture from SYTE on or about May 11, 2000
which debentures were in the aggregate principal amount of $500,000 (“the May 11
Debenture(s)”); and

WHEREAS, NMCP and AJWP later purchased additional debentures from SYTE pursuant
to the Securities Purchase Agreement, again in the aggregate amount of $500,000,
on or about August 11, 2000 (“the August 11 Debenture(s),”) (collectively with
the May 11 Debentures, the “Debentures”); and

WHEREAS, NMCP and AJWP commenced an action in the Supreme Court of New York,
Nassau County, against SYTE and Frank Erhartic, Julie Erhartic, Clinton Sallee
and Frederick Manlunas (collectively, the “Defendants”), Index No. 020599/02
(the “Action”); and

WHEREAS, the parties to the Action are now desirous of resolving their
differences without further litigation;

IT IS HEREBY AGREED, by and between the parties hereto, for good and valuable
consideration, as of the 31st day of January 2004, as follows:

1.   The Debentures.

A.   As and for an extension and amendment to the August 11 Debentures, the
parties agree as follows:

(i)

The outstanding principal balance is $180,000;

(ii)

The conversion price is fixed at $.02 per share; and

(iii)

No interest or penalties are due as of the date hereof.

B.   The May 11 Debentures have been paid in full.

2.   Consideration.  The parties agree as follows:

A.   SYTE shall deliver to Plaintiffs’ counsel: (i) within twenty days following
the date of this Agreement, a bank check in the amount of $100,000 payable to
“Olshan Grundman Frome Rosenzweig & Wolosky LLP”; (ii) within thirty days
following the date of this Agreement, 4,000,000 shares of common stock of SYTE
(the “Shares”) payable 2,800,000 shares to NMCP and 1,200,000 shares to AJWP, as
conversion in full and extinguishment of the Debentures at a booked conversion
price of $0.02 per share, such Shares to be held in escrow pursuant to the terms
of the annexed Escrow Agreement; and (iii) an executed Stipulation of
Discontinuance with prejudice in the form attached as Exhibit A.  

B.   Plaintiffs hereby agree that: (i) no sale of the Shares shall be made
before May 1, 2004; (ii) no more than 500,000 Shares may be sold in any calendar
month, starting May 1, 2004; (iii) SYTE may buy back any or all of the Shares
held in escrow at any time at $0.08 per share; and (iv) they shall not engage in
any short sales of SYTE common stock.  Plaintiffs hereby grant an irrevocable
proxy to the Board of Directors of SYTE, or its designees, to vote the Shares
that have not yet been sold. SYTE represents and warrants that the Shares are
fully paid and validly issued, are free and clear of all liens, claims or
encumbrances, and are freely tradeable in the public markets.

C.   The Shares shall be held by Plaintiffs’ counsel as Escrow Agent,  pursuant
to the accompanying Escrow Agreement.  The Escrow Agent shall deliver to
Plaintiffs collectively 500,000 of the Shares on the first day of each calendar
month, starting May 1, 2004, until all of the Shares have been delivered; (i) to
the extent any of the Shares have not been delivered from the Escrow, SYTE shall
be permitted to repurchase such Shares at $0.08 per Share at any time; any such
purchase shall be exercised by written notice to Plaintiffs, accompanied by
payment in the form of a certified check or wire transfer; (ii) Plaintiffs shall
not engage in any short sales of SYTE common stock; and (iii) Plaintiffs shall
not vote the Shares and hereby grant an irrevocable proxy to the Board of
Directors of SYTE or its Designee to vote all Shares that have not yet been
sold.

D.   Frank Erhartic, Julie Erhartic, Frederick Manlunas and Clinton Sallee shall
deliver to the Plaintiffs an executed Stipulation of Discontinuance in the form
attached as Exhibit A.

E.   In exchange for the consideration set forth in 1(A), (C) and (D),
Plaintiffs hereby agree to deliver to Defendants an executed Stipulation of
Discontinuance in the form attached as Exhibit A.

F.   The executed Stipulations of Discontinuance shall be held by the parties’
counsel in escrow until Plaintiffs’ counsel has received the consideration in
Sections 2.A(i) and 2.A(ii).

3.   Gross Up.  Plaintiffs shall maintain trading records showing all sales of
the Shares, which must be on the open market to independent, unrelated and, at
the time of sale, unknown third parties, in sales that have not been
prearranged.  In the event that by December 31, 2004, the gross proceeds from
all sales of the Shares is less than $320,000, then, at any time between January
1, 2005 and February 28, 2005, Plaintiffs may make written demand upon SYTE for
payment an amount equal to the difference between (A) $320,000 and (B) the sum
of (i) the gross proceeds of all sales of the Shares plus (ii) all remaining
Shares multiplied by $.08 or the then current market price, whichever is higher
(the “Gross Up Amount”).  Plaintiffs’ demand shall include a statement showing
all remaining Shares of SYTE and a schedule showing all sales, with confirmation
of the gross proceeds of such sales.  SYTE shall pay in full the Gross Up Amount
within 30 days of receiving the demand.  In the event that SYTE fails to pay the
Gross Up Amount within 30 days of receiving the demand, it shall be liable for
the Gross Up Amount, plus interest on the then outstanding balance at the rate
of 9% per annum from the date of this Agreement until the date of payment in
full.  In the event trading in the shares of SYTE is halted for more than 10
business days, Plaintiffs shall have the option of (i) extending all deadlines
hereunder for a time period equal to that of the suspended trading or (ii) in
connection with Gross Up Amount, tendering any unsold Shares then in Plaintiffs’
possession, provided such Shares were received pursuant to the escrow terms of
this Agreement, to SYTE at $.08 per share.  For all purposes under this
Agreement, sales of Shares shall be deemed to be made on the trade date, rather
than settlement date.  

4.   Mutual General Release.  Expressly conditioned upon timely completion of
the delivery requirements set forth under Section 2 above, the Parties, each for
themselves, their respective Boards of Directors, officers, shareholders,
members, assigns, employees, agents, predecessors, heirs, executors, and
administrators, successors, subsidiary entities, former entities, attorneys, and
any others claiming under or through them, both past and present, do hereby
release and forever discharge each other, and each of the others' Boards of
Directors, officers, shareholders, members, assigns, employees, agents,
managers, predecessors, successors, heirs, executors, and administrators,
subsidiary entities, affiliates former entities, attorneys, and all others
acting by, through, under, or in concert with the other, and each of them, from
any and all manner of action or actions, cause or causes of action, in law or in
equity, suits, debts, liens, contracts (express, implied in fact, or implied by
law), agreements, promises, liabilities, claims, set offs, rights and claims for
indemnity and/or contribution, refunds, overpayments, demands, damages, losses,
costs, or expenses, of any nature whatsoever, known or unknown, suspected or
unsuspected, fixed or contingent, which each now has or may hereafter have by
reason of any matter, cause, or thing whatsoever from the beginning of time to
the date hereof, including, without limiting the generality of the foregoing,
any matters that or might have been in any way raised, by complaint,
cross-complaint or otherwise.  Notwithstanding the above, or any other
provisions of this instrument, this Agreement shall not affect, discharge, or
release any claims, known or unknown, which arise from or relate to the rights
or obligations of the parties hereto, whether presently existing or subsequently
accruing, with respect to the obligations created by or arising out of the
provisions of this Agreement.

5.   Waiver of Rights Under California Civil Code §1542.  Except as set forth
herein, the Parties hereto further agree, covenant, represent and warrant that
they intend to and do hereby waive and relinquish any and all rights and
benefits conferred on them by any statutory or decisional authorities which
would otherwise preclude release of unknown claims, including without
limitation, those conferred by the provisions of Section 1542 of the California
Civil Code.

EACH PARTY ACKNOWLEDGES THAT IT HAS BEEN ADVISED BY LEGAL COUNSEL WITH RESPECT
TO, AND IS FAMILIAR WITH, THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542,
WHICH PROVIDES AS FOLLOWS:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.

EACH PARTY BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY RIGHT
THE PARTY MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.

In waiving the provisions above, the Parties hereto hereby acknowledge that they
may hereafter discover facts in addition to or different from those they now
believe to be true with respect to the subject matter of the Dispute and other
matters herein released, and may incur damages as a consequence of or suffer
from claims that were unknown or unanticipated at the time this Agreement was
executed but agree that they have taken that possibility into account in
determining the amount of consideration to be given under this Agreement and
that the general releases herein given shall be and remain in effect as full and
complete general releases notwithstanding the discovery or existence of any such
additional or different facts, or incurring of damages or suffering from claims,
of which the Parties expressly assume the risk.  Each party acknowledges that he
is assuming the risk of such unknown and unanticipated claims and agrees that
this Agreement applies to unknown claims.

6.   Attorney Advice.  Each of the Parties warrant and represent that in
executing this Agreement, such Party has relied on legal advice from the
attorney of its choice, that the terms of this Settlement Agreement and Mutual
Release and its consequences have been completely read and explained to such
Party by that attorney, and that such Party fully understands the terms of this
Agreement.

7.   No Representations.  Each of the Parties acknowledge and represent that, in
executing this Agreement, such Party has not relied on any inducements,
promises, or representations made by any Party or any party representing or
serving such Party, unless expressly set forth in a written agreement.

8.   Disputed Claim.  This Agreement pertains to a disputed claim and does not
constitute an admission of liability or wrongdoing by any Party for any purpose.

9.   Covenant Re Assignment.  The Parties represent and warrant that it/they are
the sole and lawful owner of all right, title and interest in and to every claim
and other matter which each purports to release herein, and that it has not
heretofore assigned or transferred, or purported to assign or transfer, to any
person, firm, association, corporation or other entity, any right, title or
interest in any such claim or other matter.   In the event that such
representation is false, and any such claim or matter is asserted against any
party hereto (and/or the successor of such party) by any party or entity who is
the assignee or transferee of such claim or matter, the Party shall fully
indemnify, defend and hold harmless the party against who such claim or matter
is asserted (and its successors) from and against such claim or matter and from
all actual costs, demands, fees, expenses, liabilities, and damages which that
party (and/or its successors) incurs as a result of the assertion of such claim
or matter.  It is the intention of the Parties that this indemnity does not
require payment as a condition precedent to recovery by a party under this
indemnity.

10.   Covenant Re Authority to Bind Parties.  Each party executing this
Agreement represents and warrants to the other parties that the individual
executing this Agreement on behalf of each party has the power and authority to
execute this Agreement and to bind the party to the terms and conditions of this
Agreement by executing this Agreement.

11.   Survival of Warranties.  The representations and warranties contained in
this Agreement are deemed to and do survive the execution hereof.

12.   Modifications.  This Agreement may not be amended, canceled, revoked or
otherwise modified except by written agreement subscribed by all of the parties
to be charged with such modification.

13.   Agreement Binding on Successors.  This Agreement shall be binding upon and
shall inure to the benefit of the parties hereto and their respective partners,
employees, agents, servants, heirs, administrators, executors, successors,
representatives and assigns.

14.   Attorney’s Fees.  All parties hereto agree to pay their own costs and
attorneys’ fees except as follows:

A.   In the event of any action, suit or other proceeding instituted to remedy,
prevent or obtain relief from a breach of this Agreement, arising out of a
breach of this Agreement, involving claims within the scope of the releases
contained in this Agreement, or pertaining to a declaration of rights under this
Agreement, the prevailing party shall recover all of such party’s attorneys’
fees and costs incurred in each and every such action, suit or other proceeding,
including any and all appeals or petitions therefrom.

B.   As used herein, attorneys’ fees shall be deemed to mean the full and actual
costs of any legal services actually performed in connection with the matters
involved, calculated on the basis of the usual fee charged by the attorneys
performing such services.

15.   Forum.  All parties consent to the exclusive jurisdiction of the Courts of
New York located in Nassau County in connection with any dispute relating to
this Agreement; all parties further agree to accept service of process by
overnight courier in any such suit, to waive any defense based upon an
inconvenient forum, and to waive any right to a trial by jury.

16.   Counterparts and Facsimile Execution.  This Agreement may be executed in
one or more counterparts or by facsimile, each of which when executed and
delivered shall be an original, and all of which when executed shall constitute
one and the same instrument.










--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties hereto, agreeing to be bound hereby, execute
this Agreement upon the date first set forth above.

NEW MILLENNIUM CAPITAL PARTNERS II, LLC

       /s/ Corey S. Ribotsky
By:______________________________

Name:

Title:




AJW PARTNERS, LLC

       /s/ Corey S. Ribotsky
By:______________________________

Name:

Title:







SITESTAR CORPORATION

       /s/ Frank Erhartic
By:______________________________

Name:

Title:




/s/ Frank Erhartic

__________________________________
Frank Erhartic




/s/ Julie Erhartic

__________________________________
Julie Erhartic




/s/ Clinton Sallee

__________________________________
Clinton Sallee




/s/ Frederick Manlunas

__________________________________
Frederick Manlunas










--------------------------------------------------------------------------------









Exhibit A

SUPREME COURT OF THE STATE OF NEW YORK

COUNTY OF NASSAU




NEW MILLENNIUM CAPITAL PARTNERS II, LLC, and AJW PARTNERS, LLC,




Plaintiffs,




- against-




SITESTAR CORPORATION, FRANK ERHARTIC, JULIE ERHARTIC, CLINTON SALLEE and
FREDERICK MANLUNAS,




Defendants.

Index No. 20599/02







I.A.S. Pt. 35




Justice Ira Warshawsky




STIPULATION OF DISCONTINUANCE




IT IS HEREBY STIPULATED AND AGREED by the attorneys for the parties hereto that:

1.   This claim and all claims, counterclaims and defenses that were or might
have been asserted herein are hereby dismissed with prejudice.

2.   No party hereto is an infant, incompetent person for whom a committee or
conservatee has been appointed and no person not a party hereto has an interest
herein.

Dated:  December __, 2003




OLSHAN GRUNDMAN FROME ROSENZWEIG & WOLOSKY LLP




By:__________________________________

Thomas J. Fleming

Attorneys for Plaintiffs

505 Park Avenue

New York, New York 10022

(212) 753-7200

JENICE L. MALECKI, ESQ.







By:___________________________________

Jenice L. Malecki

Attorneys for Defendants

11 Broadway, Suite 400

New York, New York 10004

(212) 943-1233
















--------------------------------------------------------------------------------









EXHIBIT B

ESCROW AGREEMENT

This Escrow Agreement is made and entered into between (“SYTE”), on the one
hand, and Capital Partners II LLC (“NMCP”) and AJW  Partners, LLC  (“AJW”
collectively with NMCP, “Plaintiffs”), on the other hand, and Olshan Grundman
Frome Rosenzweig & Wolosky, LLP, a New York limited liability partnership having
an office at 505 Park Avenue, New York, New York 10022 (“OGFR&W” or “Escrow
Agent”).

WHEREAS, SYTE and Plaintiffs have executed a Settlement Agreement dated as of
December 31, 2003 (the “Agreement”) which provides for OGFR&W to receive shares
of SYTE to be held in escrow (the “Escrow Materials”);

NOW, THEREFORE, the parties hereto, intending to be legally bound, agree that
the Escrow Materials shall be held by Escrow Agent in escrow and disposed of in
accordance with the following provisions:

1.   The definitions in the Agreement and its exhibits shall apply herein.  The
Escrow Materials are (i) 2.8 million shares of SYTE Common Stock in the name of
NMCP and (ii) 1.2 million shares of SYTE Common Stock in the name of AJW.

2.   Escrow Agent shall hold the Escrow Materials in escrow and shall not
deliver them to Plaintiffs, except as permitted by the Agreement, or to SYTE,
except upon a tender of payment and a demand that conforms to the Agreement.

3.   If Escrow Agent shall have received a written notice signed by any party
advising Escrow Agent that a dispute has arisen over entitlement to the Escrow
Materials (or any portion thereof), Escrow Agent will not make any delivery of
the Escrow Materials (or any portion thereof) until receipt by Escrow Agent of
an authorization in writing signed by all the persons believed by Escrow Agent
to have an interest in such dispute, directing the disposition of the Escrow
Materials (or any portion thereof), or, in the absence of such authorization,
Escrow Agent may hold the Escrow Materials (or any portion thereof) until the
final determination of the right of the parties in an appropriate proceeding.
 If such written authorization is not given, or proceedings for such
determination are not begun and diligently continued, Escrow Agent is not
required to bring an appropriate action or proceeding for leave to place the
Escrow  Materials (or any portion thereof) in court, pending such determination,
but may at the Escrow Agent's sole discretion, on notice to the parties, either
deposit all or portion the Escrow Materials (not theretofore released by Escrow
Agent pursuant to the provisions hereof) with the Clerk of any Court located in
Nassau County, or sell all or portion of the Shares and deposit the proceeds in
court in the same manner as the Escrow Materials, and upon making either
deposit, Escrow Agent shall be relieved and discharged of all further
obligations and liability hereunder.

4.   Escrow Agent is acting as a stakeholder only, its duties being purely
ministerial, at the request of the parties and for their convenience.  Escrow
Agent shall not be deemed to be the agent or trustee for any of the parties and
shall not be liable to any of the parties for any act or omission unless it
involves willful misconduct or gross negligence on the part of Escrow Agent.
 Without limiting the generality of the foregoing, Escrow Agent shall not be
responsible or liable in any manner whatsoever for (1) the sufficiency,
correctness, genuineness, or validity of any check or other instrument delivered
to it, (2) the form of execution of any such instruments, (3) the identity,
authority, or rights of any person executing or delivering any such instrument,
or (4) the terms and conditions of any instrument pursuant to which the parties
may act, or (5) any loss of profits, income, interest or dividends or diminution
in value resulting from a delay in delivering the Escrow Materials, from their
being held in escrow, or from any other source.  SYTE hereby agrees to jointly
and severally indemnify and hold harmless Escrow Agent from and against all
claims and costs incurred in an action brought by SYTE against Escrow Agent,
including, but not limited to, reasonable attorneys' fees (either paid to retain
attorneys or amounts representing the fair value of legal services rendered to
or for itself), incurred in connection with the performance of Escrow Agent's
duties hereunder, except with respect to acts or omissions involving willful
misconduct or gross negligence on the part of Escrow Agent.

5.   Notwithstanding anything to the contrary contained herein, SYTE agrees that
Olshan Grundman Frome Rosenzweig & Wolosky, LLP may represent Plaintiffs in any
action, suit or other proceeding between the parties, or in which the parties
may be involved.

6.   No change or termination of this Agreement affecting the rights, duties, or
liability of Escrow Agent shall be binding upon Escrow Agent unless agreed to in
writing by Escrow Agent.

7.   Any disagreement, claim or controversy among the parties or any of them
arising out of or in connection with this Escrow Agreement shall be determined
exclusively in a court located in Nassau County, New York.  SYTE and Plaintiffs
consent  to service of process in the same manner permitted in the Settlement
Agreement.

8.   Notices, demands and requests to Escrow Agent shall be given by certified
mail, addressed to Escrow Agent at 65 East 55th Street, New York, New York
10022, Attention:  Thomas J. Fleming, Esq.  Notices from Escrow Agent to the
parties shall be sent by certified mail to them at their addresses set forth in
the Agreement.

9.   Escrow Agent has signed below for the sole purpose of agreeing to act as
such in accordance with the terms and conditions of this Settlement Agreement.

10.   The parties hereby acknowledge and agree that the fact that Escrow Agent's
representation of Plaintiffs does not constitute a conflict of interest and
hereby consent to Escrow Agent acting in such capacity.

11.   This agreement may be signed in counterparts.  A telecopied signature
shall be acceptable to all parties in lieu of an original signed page.

SITESTAR CORPORATION.


By: ____________________________________

NEW MILLENIUM CAPITAL PARTNERS II, LLC


By: ____________________________________

AJW PARTNERS, LLC


By: ____________________________________

OLSHAN GRUNDMAN FROME ROSENZWEIG

 & WOLOSKY LLP

As Escrow Agent



By: ____________________________________











